DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Compact Disc Submission
The compact disc submission associated with this application has been entered.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 20 October 2021 is acknowledged.


Claim Interpretation – “Conjugate”
Claim 1 recites the term “conjugate.” This term does not appear to be defined by the instant specification. For the purposes of examination under prior art, the examiner 
Additionally, prior art that teaches the term “conjugate” will be understood to meet this claim limitation.

Claim Interpretation – “Drug for Hair Loss Treatment”
The instant claims require a drug for hair loss treatment. This claimed requirement is understood to read on a drug capable of hair loss treatment, regardless of whether the prior art uses the drug that is capable of hair loss treatment for a purpose other than hair loss treatment. Chemical composition claims cover what the chemical composition is (e.g. which chemicals are in the composition), not what the chemical composition does (e.g. what disease or condition the chemical composition is intended to treat). See MPEP 2114(II), wherein the rationale in this portion of the MPEP drawn to apparatus claims also applies to chemical composition claims. Also see MPEP 2112.01 and 2145(II).

Claim Interpretation – “Lecithin”
For the purposes of examination under prior art, the terms “lecithin” and “phosphatidylcholine” will be understood to be synonyms. See the instant specification on page 9, paragraph 0041.


Claim Interpretation – “Cationic Phospholipid”
The instant claims recite the term “cationic phospholipid” in claims 4-5. The term “cationic phospholipid” would have ordinarily been understood by the skilled artisan to have referred to a phospholipid with a positive overall charge. However, applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See MPEP 2111.01(IV)(A). 
In this case, it is the examiner’s position that applicant has defined the term “cationic phospholipid” in a manner that is different from the ordinary and customary meaning of the term. In support of this position, the examiner cites the instant specification on page 9, paragraph 0043, reproduced below.

[0040] The cationic phospholipid may include at least one selected from the group consisting of dioleoyl phosphatidylethanolamine (DOPE), 1,2-diphytanoyl-sn-glycero-3-phosphoethanolamine (DPhPE), 1,2-distearoyl-sn-glycero-3-phosphoethanolamine (DSPE), 1,2-dipalmitoyl-sn-glycero-3-phosphoethanolamine (DPPE) and 1,2-dioleoyl-sn-glycero-3-phosphocholine (DOPC). Preferably useful is 1,2-dipalmitoyl-sn-glycero-3-phosphoethanolamine (DPPE).

As best understood by the examiner, DOPE and DSPE have the following chemical structures, as of Moghaddam et al. (Pharmaceutics, Vol. 3, 2011, pages 848-864), page 850, relevant diagram reproduced below.

    PNG
    media_image1.png
    591
    642
    media_image1.png
    Greyscale

The above-reproduced diagram shows that DOPE and DSPE have both a negatively charged phosphate group and a positively charged amine group. The skilled artisan would have ordinarily considered these structures to have been zwitterionic rather than cationic because they have both a positive and a negative charge. However, in view of the disclosure of the instant specification, the term “cationic” is understood to be redefined by applicant to include both positively charged chemicals as well as chemicals comprising both a positive and a negative charge. This redefinition of the term “cationic” is permitted in view of MPEP 2111.01(IV). As applicant has successfully redefined the term “cationic”, no rejection under 35 U.S.C. 112(b) has been written by the examiner regarding this issue.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Journal of Controlled Release, Vol. 166 (2013), pages 246–255) in view of Bedian et al. (US 2014/0314784 A1).
Yan et al. (hereafter referred to as Yan) is drawn to a liposome-microbubble conjugate for ultrasound triggered release of paclitaxel, as of Yang, page 246, title and abstract, and page 248, Figure 1A, reproduced below.

    PNG
    media_image2.png
    376
    510
    media_image2.png
    Greyscale

Yan teaches treating breast cancer, as of Yan, page 246, abstract. The examiner notes that Yan teaches quantum dots, but these appear to be present as a model system for fluorescent imaging, as of Yan, page 246, abstract, and may not be present in the final product.
Yan does not teach a drug for hair loss.
Bedian et al. (hereafter referred to as Bedian) is drawn to antibodies, as of Bedian, title and abstract. Nevertheless, elsewhere in the text of Bedian, Bedian teaches cytostatic agents, and indicates that finasteride is a cytostatic agent, as of Bedian, page 33, paragraph 0308, reproduced below with particular text highlighted by the examiner.

    PNG
    media_image3.png
    168
    409
    media_image3.png
    Greyscale

Bedian does not teach a nanoliposome-microbubble conjugate.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the finasteride of Bedian in place of the paclitaxel of Yan to have been used in the liposome-microbubble conjugate of Yan. Yan is drawn to a liposome-microbubble conjugate comprising paclitaxel, which is an anti-cancer agent. Bedian teaches that finasteride is a cytostatic agent, which is understood to mean that finasteride would have halted the growth of cells, including cells growing undesirably such as cancer cells. As such, the skilled artisan would have been motivated to have substituted the finasteride of Bedian in place of the paclitaxel of Yan to have been delivered by the liposome-microbubble conjugate of Yan in order to have predictably halted the growth of cancer cells with a reasonable expectation of success. The simple substitution of one known element (finasteride, as of Bedian) in place of another (paclitaxel, as of Yan) to achieve predictable results (the treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the claim requires a drug for hair loss. Bedian teaches finasteride, although finasteride is used as a cytostatic agent rather than a drug for hair loss. Nevertheless, the skilled artisan would have expected that the finasteride of Bedian would have been capable of treating hair loss even if this was not the purpose intended 
As to claim 2, Bedian teaches finasteride, as of Bedian, paragraph 0308.
As to claim 3, Bedian teaches that finasteride inhibits 5-α-reductase, as of Bedian, paragraph 0308. While Bedian is silent regarding prevention of conversion of testosterone into dihydrotestosterone, Bedian does teach the same compound as recited by the instant claims, which is finasteride. Products of identical chemical composition can not have mutually exclusive properties. See MPEP 2112.01(II); MPEP 2112.01(I) is also relevant. In this case, the identical chemical composition being referred to here is the structure of finasteride by itself, not of the composition in its entirety.
As to claim 6, the skilled artisan would have expected that the combination of Yan in view of Bedian would have resulted in a composition capable of treating hair loss even if this was not the intention of either Yan or Bedian or their combination above. See the rejection of claim 1 above, which is also applicable to claim 6.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014/021678 A1) in view of Nowotnik et al. (US 2012/0231069 A1).
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014/021678 A1) in view of Hsu et al. (US 2016/0045499 A1).
Lee et al. (WO 2014/021678 A1) has been published in Korean. The examiner has provided an English language translation as of Google Patents (https://patents.google.com/patent/WO2014021678A1/en?oq=dspe-peg-spdp accessed 25 October 2021, 18 printed pages). With the exception of citations to figures, all citations are to the Google Patents translation; however, all of the material cited therein is understood to have been present in the original document.
Lee et al. (hereafter referred to as Lee) is drawn to a microbubble-nanoliposome complex for cancer diagnosis and treatment, as of Lee, title, abstract, and figure 1, which is reproduced below from the first page of the original document of Lee.

    PNG
    media_image4.png
    554
    744
    media_image4.png
    Greyscale

The composition of Lee appears to be a nanoliposome-microbubble conjugate, as of Lee, page 11 of translation, fifth to last paragraph, relevant text reproduced below.

    PNG
    media_image5.png
    64
    1283
    media_image5.png
    Greyscale

Lee appears to use doxorubicin as an anti-cancer therapeutic, as of Lee, page 11, 6th to last paragraph. Lee teaches treating prostate cancer in the abstract.
Lee does not teach a drug for hair loss treatment.
Nowotnik et al. (hereafter referred to as Nowotnik) is drawn to nanoparticles, micelles, or liposomes comprising a therapeutic agent, as of Nowotnik, title and abstract. Nowotnik teaches that the therapeutic agent may be finasteride or dutasteride, and may be used for the treatment of prostate cancer, as of Nowotnik, paragraph 0193.
As best understood by the examiner, Nowotnik does not appear to teach a nanoliposome-microbubble conjugate.

Hsu does not teach a nanoliposome-microbubble conjugate.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the dutasteride or finasteride of Nowotnik or the minoxidil of Hsu in place of the doxorubicin of Lee to have been used in the liposome-microbubble conjugate of Lee. Lee is drawn to a liposome-microbubble conjugate comprising doxorubicin, which is an anti-cancer agent. Nowotnik teaches that dutasteride and/or finasteride are anticancer agents, as of Nowotnik, paragraph 0093, and Hsu teaches that minoxidil is an anti-cancer agent, as of at least paragraphs 0010, 0011, and 0014. As such, the skilled artisan would have been motivated to have substituted the dutasteride or finasteride of Nowotnik and/or the minoxidil of Hsu in place of the doxorubicin of Lee to have been delivered by the liposome-microbubble conjugate of Lee in order to have predictably halted the growth of cancer cells or to have predictably treated cancer with a reasonable expectation of success. The simple substitution of one known element (finasteride or dutasteride, as of Nowotnik and/or minoxidil of Hsu) in place of another (doxorubicin, as of Lee) to achieve predictable results (the treatment of cancer) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the claim requires a drug for hair loss. Nowotnik teaches finasteride and/or dutasteride, although finasteride and dutasteride are used as anti-cancer agents rather than as drugs for hair loss. Nevertheless, the skilled artisan would have expected that the finasteride and/or dutasteride of Nowotnik would have been 
In the alternative as to claim 1, Hsu teaches that minoxidil causes excess hair growth, as of paragraph 0029 of Hsu. Although this is not the reason that the skilled artisan would have combined Hsu with Lee, it is nevertheless the case that the skilled artisan would have expected that the minoxidil in that combination would have been useful for causing hair growth and/or treating hair loss. The skilled artisan would have expected the minoxidil in Hsu to have had the same properties as that in the claimed invention; see MPEP 2112.01(I & II) and MPEP 2145(II). The examiner also notes that the reason or motivation to modify a prior art reference may often suggest what the inventor has done (in this case, minoxidil in a liposome-microbubble conjugate), but for a different purpose or to solve a different problem (the purpose in the prior art is for treating cancer, whereas the purpose in the claimed invention is for treating hair loss). It 
As to claim 2, Nowotnik teaches dutasteride and finasteride in paragraph 0193. Hsu also teaches minoxidil in at least paragraphs 0010, 0011, and 0014.
As to claim 3, Nowotnik teaches dutasteride and finasteride in paragraph 0193. While Nowotnik is silent as to the biochemical mechanism with which these drugs operate, there would have been a reasonable expectation that the finasteride and/or dutasteride of Nowotnik would have been capable of inhibition expression or activity of 5-α-reductase type 2 to prevent conversion of testosterone to dihydrotestosterone. Products of identical chemical composition can not have mutually exclusive properties. See MPEP 2112.01(II); MPEP 2112.01(I) is also relevant. In this case, the identical chemical composition being referred to here is the structure of finasteride and dutasteride by themselves, which are taught by Nowotnik, not of the composition in its entirety. 
Also as to claim 3, Hsu teaches minoxidil. Hsu teaches the effect of minoxidil on dermal papilla cells on page 6, Example 6. Even if, purely en arguendo, Hsu does not explicitly teach that minoxidil inhibits death of dermal papilla cells, there would have been a reasonable expectation that the minoxidil of Hsu would have been capable of inhibition expression or activity of 5-α-reductase type 2 to prevent conversion of testosterone to dihydrotestosterone or to have inhibited the death of dermal papilla cells. Products of identical chemical composition can not have mutually exclusive properties. See MPEP 2112.01(II); MPEP 2112.01(I) is also relevant. In this case, the identical chemical composition being referred to here is the structure of minoxidil by 
As to claim 4, Lee teaches the following, as of page 2, claim 9 of Lee.

    PNG
    media_image6.png
    213
    1254
    media_image6.png
    Greyscale

The DPPC and other phosphatidylcholines of Lee are understood to read on the required lecithin; see the section above entitled “Claim Interpretation”. Lee teaches cholesterol in the above-reproduced paragraph. The DOPE of Lee is understood to read on the required cationic phospholipid; see the section above entitled “Claim Interpretation.”
As to claim 5, the examiner notes Lee, page 2, claim 9, which is reproduced above. The DPPC and other phosphatidylcholines of Lee are understood to read on the required amphoteric phospholipid. The DCP, DEPA, and other phosphatidic acids in the above-reproduced paragraph are understood to read on the required anionic phospholipid. Lee teaches cholesterol in the above-reproduced paragraph. The DOPE of Lee is understood to read on the required cationic phospholipid; see the section above entitled “Claim Interpretation.” The DSP-PEG-SPDP in the above-reproduced paragraph is understood to read on the required disulfide group containing lipid.
As to claim 6, the combination of Lee in view of Nowotnik and/or Lee in view of Hsu is understood to be a composition. The skilled artisan would have expected that the combination of Lee in view of Nowotnik or Hsu would have resulted in a composition capable of treating hair loss even if this was not the intention of either Lee, Nowotnik, 

Additional Cited Prior Art
As an additional relevant reference, the examiner cites Santus et al. (US 2015/0044284 A1). Santus et al. (hereafter referred to as Santus) is cited particularly in view of its teachings in paragraphs 0006-0007, which are reproduced in part below.

    PNG
    media_image7.png
    236
    463
    media_image7.png
    Greyscale

Based upon this teaching, the skilled artisan would have been aware that the finasteride and dutasteride of Nowotnik et al. (US 2012/0231069 A1) and Bedian et al. (US 2014/0314784 A1) would have been inhibitors of 5-alpha reductase type 2, even if this property was not clearly recognized by Nowotnik and Bedian.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612